Title: To Thomas Jefferson from James Yard, 5 October 1791
From: Yard, James
To: Jefferson, Thomas


St. Croix, 5 Oct. 1791. He encloses an account of the annual imports and exports of St. Croix and St. Thomas and a list of duties on imports from America. The former is not entirely accurate. The quantity of imported Indian meal is probably one fourth and that of imported lumber one third less than the figures given in the enclosed account, “as permission to export Sugars is granted only to Such persons as import Lumber, Cattle and coarse provisions for Negroes, and even in that Case only to one Half the Value of Such Articles, paying besides a Duty of 7 1/2 ⅌Ct.” Imports of superfine flour and rye meal are at least 1,000 barrels less than the official figures because both of these products are subject to a duty of 10 ⅌Ct. Many people have turned to smuggling sugar because of the high duty on it and the difficulty of obtaining permission to ship it.—He expects to learn by the end of the year of the Danish government’s attitude toward his consular appointment and in the meantime has had many opportunities to be of service to his countrymen.
